DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 23 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claim 23 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1) Rejections of Claims 1-3, 7-11 and 18-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) Rejections of Claims 1-3, 7-11 and 18-20 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 4-6,12-17, 21-22 and 24 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 4-6,12-17, 21-22 and 24 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-15 and 17-25 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a guided retainer for movably coupling a holder to a plate of a stamping die for use in a press, the guided retainer comprising… a pin that…includes a groove in a circumference of the pin proximate the second end and a retainer plate that is directly received in the groove, the retainer plate being configured to receive a fastener”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Breen, et al (US 8,910,502), hereinafter referred to as Breen, discloses a guided retainer for movably coupling a holder of a stamping die for use in a press.  Breen is silent to “a guided retainer for movably coupling a holder to a plate of a stamping die for use in a press, the guided retainer comprising… a pin that…includes a groove in a circumference of the pin proximate the second end and a retainer plate that is directly received in the groove, the retainer plate being configured to receive a fastener”. 
Regarding Claim 11, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a stamping die configured to be used in a press to modify a workpiece, the stamping die comprising… a guided retainer that has a pin…wherein the pin includes a groove in a circumference of the pin proximate the second end, and the pin extending through each of the holder and the plate, and the guided retainer including a retainer plate that is directly received in the groove, and the guided retainer is fixedly attached to the holder or to the plate via one or more fasteners through the retainer plate and into the holder or into the plate, wherein the guided retainer movably couples the holder to the plate with the guided retainer being fixedly attached to the holder or to the plate proximate the first end and movably attached to the plate or to the holder at the second end”. 
  a stamping die configured to be used in a press to modify a workpiece, comprising a holder that is adapted to be coupled to the press and a pin extending through each of the holder and the plate.  Breen is silent to ““a stamping die configured to be used in a press to modify a workpiece, the stamping die comprising… a guided retainer that has a pin…wherein the pin includes a groove in a circumference of the pin proximate the second end, and the pin extending through each of the holder and the plate, and the guided retainer including a retainer plate that is directly received in the groove, and the guided retainer is fixedly attached to the holder or to the plate via one or more fasteners through the retainer plate and into the holder or into the plate, wherein the guided retainer movably couples the holder to the plate with the guided retainer being fixedly attached to the holder or to the plate proximate the first end and movably attached to the plate or to the holder at the second end”. 
Regarding Claim 25, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a guided retainer for movably coupling a holder to a plate of a stamping die for use in a press, the guided retainer comprising… a pin that…includes a groove in a circumference of the pin proximate the second end…and a retainer plate that is received in the groove and projects outwardly from the pin, the retainer plate being configured to receive a fastener, wherein when the guided retainer is assembled with the holder and the plate, the guided retainer is capable of transferring motion of the holder to the plate during movement of the press to an opened position for insertion of a workpiece into the stamping die”.  The closest prior art, Breen, discloses a guided retainer for movably coupling a holder of a stamping die for use in a press.  Breen is silent to ““a guided retainer for movably coupling a holder to a plate of a stamping die for use in a press, the guided retainer comprising… a pin that…includes a groove in a circumference of the pin proximate the second end…and a retainer plate that is received in the groove and projects outwardly from the pin, the retainer plate being configured to receive a fastener, wherein when the guided retainer is assembled with the holder and the plate, the guided retainer is capable of transferring motion of the holder to the plate during movement of the press to an opened position for insertion of a workpiece into the stamping die”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725